DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/21 has been entered.
Claims 5-7, 10, 13-15, 19-21 have been cancelled.  Claims 1-4, 8-9, 11-12, 16-18, 22-24 are pending.  Claims 1-2, 4, 8, 12, 16, 18 have been amended.  Claims 1-4, 8-9, 11-12, 16-18, 22-24 are examined herein.
Applicant’s amendments have rendered the 103 rejection of the last Office Action moot, therefore hereby withdrawn.  The following new rejection will now apply.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-9, 11-12, 16-18, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ehud Marom et al. (US Patent Application 2014/0155363 A1, of record) in view of Hampton et al. (US Patent Application 2003/0211531 A1).
The instant claims are directed to a method of diagnosing and treating abiraterone-acetate-glucocorticoid sensitive metastatic castration resistant prostate cancer in a patient comprising: (1) diagnosing the patient as having abiraterone-acetate-glucocorticoid sensitive metastatic castration resistant prostate cancer when a level of NPY in a biological sample is not elevated relative to a control from a patient that does not have metastatic castration resistant prostate cancer; and (2) treating the diagnosed patient with abiraterone-acetate and glucocorticoid.
Ehud Marom et al. teach that abiraterone acetate, sold under the brand name Zytiga, in combination with prednisone is well-known for the treatment of patients with metastatic castration-resistant prostate cancer (CRPC) (paragraph 0002).
The Examiner notes that abiraterone-acetate and glucocorticoid, as taught by Ehud Marom et al., would have to be administered either concurrently or sequentially 
However, Ehud Marom et al. fail to disclose detecting and comparing levels of NPY in tumor cells relative to a control, and administering the active agents when these levels are not elevated.  
Hampton et al. teaches methods of the use of biomarkers for diagnosing, prognosticating, and monitoring the treatment efficacy of various cancers (abstract), such as prostate cancer (paragraphs 0003-0005).  Hampton et al. teaches that neuropeptide Y (NPY) is highly expressed in prostate cancer compared to normal prostate tissue (paragraph 0064).  Kits are provided for detecting the level of expression of the biomarker.  For example, a kit can comprise a labeled compound or agent capable of detecting a protein encoded by, or mRNA corresponding to at least one biomarker, means for determining the amount of protein encoded by or mRNA corresponding to the gene or fragment of the protein; and means for comparing the amount of protein encoded by or mRNA corresponding to the gene or fragment of the protein, obtained from the subject sample with a standard level of expression of the gene from a cancer free subject (paragraph 0050).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have compared NPY levels relative to a referenced value as a diagnostic and therapeutic tool, as taught by Hampton et al., in the method of treating metastatic castration-resistant prostate cancer by administering abiraterone acetate and prednisone in a patient in need thereof, as taught by Ehud Marom et al.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627